DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-22 of U.S. Patent No. 10541795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 4 of U.S. Patent No. 10541795.

Instant Application
US Patent 10541795
1. A method, implemented by a radio network device operative in a wireless communication network, of transmitting uplink data and uplink control signaling to the network, the method characterized by:

being allocated, by the network, a specified portion of a full, continuous bandwidth of an uplink carrier for transmitting uplink data; 

















receiving, from the network, identification of one or more control regions within the specified portion that are reserved for control signaling by other radio network devices; and















 in response to an indication from the network, selectively transmitting uplink data, or suppressing transmission of uplink data, on resources within the one or more control regions within the specified portion.  

1. A method, implemented by a radio network device operative in a wireless communication network, of transmitting uplink data and uplink control signaling to the network, the method comprising: 


being configured to operate over a specified frequency portion of a full, continuous bandwidth of an uplink carrier, wherein the specified portion is less than the full carrier bandwidth; transmitting uplink data and uplink control signaling within the specified portion for the full duration of a defined sub-frame in time; and transmitting the uplink control signaling in at least one control region within the specified portion.

2. The method of claim 1, wherein the full, continuous bandwidth of the uplink carrier is logically divided into two or more sub-band portions, and wherein at least one sub-band portion includes at least one control region; and wherein being configured to operate comprises, prior to transmitting uplink data or uplink control signaling, receiving, in a System Information message from a base station, information regarding the full, continuous bandwidth of the uplink carrier and identifying the sub-band portions.

3. The method claim 2, further comprising, prior to receiving information identifying the sub-band portions, transmitting uplink bandwidth capability of the radio network device to the network; and wherein the specified portion of the full, continuous bandwidth of the uplink carrier is the uplink bandwidth on which the radio network device is capable or configured to transmit.

4. The method of claim 3 further comprising: receiving dynamic signaling indicating for which control regions, within the specified portion, the transmission of uplink data signaling should be suppressed; and suppressing the transmission of uplink data signaling in the indicated control regions within the specified portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467